                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                         ANDERSON/GREENWOOD DIVISION

Debra Crawford,                     )
                                    )               Civil Action No.: 8:17-cv-02799-JMC
                    Plaintiff,      )
                                    )
      v.                            )                     ORDER AND OPINION
                                    )
Commissioner of Social Security     )
Administration,                     )
                                    )
                    Defendant.      )
____________________________________)

       This matter is before the court for review of the Magistrate Judge’s Report and

Recommendation (“Report”) filed on November 7, 2018. (ECF No. 16.) The Report recommends

that the court affirm the decision of the Commissioner of Social Security Administration (“the

Commissioner”), which denies Plaintiff Debra Crawford’s (“Plaintiff”) claim for disability

insurance benefits (“DIB”) and supplemental security income (“SSI”). (Id. at 1.) For the reasons

set forth below, the court ACCEPTS the Magistrate Judge’s Report, incorporating it herein, and

AFFIRMS the decision of the Commissioner.

                       I. FACTUAL AND PROCEDURAL HISTORY

       The Report sets forth the relevant facts and legal standards, which this court incorporates

herein without a full recitation. (ECF No. 16 at 1–3.) As brief background, Plaintiff filed an

application for DIB and SSI on May 21, 2014, alleging the onset of a disability on April 4, 2011.

(ECF No. 10-5 at 2.) Plaintiff’s application was denied initially and upon reconsideration by the

Social Security Administration. (ECF No. 10-3 at 2–27, 30–59.) After an administrative hearing

was first held on July 19, 2016, an administrative law judge (“ALJ”) issued a decision regarding

Plaintiff’s disability status on December 7, 2016. (ECF No. 12 at 21–36.) Using a five-step



                                                1
sequential process established by the Commissioner, the ALJ first found that Plaintiff met the

Social Security Act’s insured status requirements and was not engaged in a substantial gainful

activity since April 4, 2011. (ECF No. 10-2 at 25–26.) Next, the ALJ determined that Plaintiff

possessed the following severe impairments under the applicable regulations: degenerative disc

disease, status post right rotator cuff repair, asthma, and obesity. (Id. at 27 (citing 20 C.F.R. §§

404.1520(c), 416.920(c)).) Afterwards, the ALJ reasoned that Plaintiff “does not have an

impairment or combination of impairments that meets or medically equals the severity of one of

the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1 . . . .” (Id. at 29–30.) The ALJ

then considered the “entire record” and found that Plaintiff possessed the residual functional

capacity (“RFC”) “to perform light work as defined in 20 CFR 404.1567(b) and 416.967(b) except

the claimant [could] occasionally climb ramps or stairs[,] but never ladders ropes or scaffolds.”

(Id. at 30.) Further, the ALJ opined, as it relates to Plaintiff’s RFC, that “[s]he can occasionally

kneel or crouch, but never crawl, and she cannot perform any overhead reaching.” (Id.) He further

stated that Plaintiff “must avoid concentrated exposure to fumes, dusts, odors, or other pulmonary

irritants. Finally, she must avoid exposure to workplace hazards such as unprotected heights or

dangerous moving machinery.” (Id.) Lastly, after considering Plaintiff’s age, education, past work,

and RFC, the ALJ reasoned that “there are jobs that exist in significant numbers in the national

economy that the claimant can perform.” (Id. at 35–36.) The ALJ ultimately concluded that

Plaintiff was not disabled under the Social Security Act. (Id.)

       On December 12, 2016, Plaintiff submitted a request to the Appeals Council (“the

Council”), which sought review of the ALJ’s decision. (Id. at 20.) Plaintiff’s request for the

Council to review the ALJ’s decision was denied on September 21, 2017. (Id. at 2.) Thus, the

ALJ’s decision became the final decision of the Commissioner. (Id. at 2.) See also Meyer v. Astrue,



                                                 2
662 F.3d 700, 704 (4th Cir. 2011) (stating that an ALJ’s decision was the final decision of the

Commissioner when the Council denied a request for review); Higginbotham v. Barnhart, 405

F.3d 332, 336 (5th Cir. 2005) (holding that the Commissioner’s “final decision” includes when the

Council denies a request for review). Plaintiff filed the instant action on October 17, 2017. (ECF

No. 1.)

          The Magistrate Judge entered her Report on November 7, 2018. (ECF No. 16.) In the

Report, the Magistrate Judge first reasoned, as it relates to the testimony of Plaintiff’s physicians,

that “[w]hile an ALJ is charged with weighing the opinions of treating physicians, he is not

obligated to give weight to a physician’s opinion on the issue of disability.” (Id. at 28.) She further

found that “the ALJ proceeded exactly as the rules require” and concluded the Grid Rules were

not conclusive in this case because they were used “as a framework” by the ALJ. (Id. at 29-30.)

For example, she reasoned that “the ALJ consulted a [vocational expert] and presented a

hypothetical that incorporated the limitations found in the record.” (Id.) Lastly, the Magistrate

Judge found that Plaintiff provided new evidence to the Council, which “does not relate back to

the relevant time period,” which forecloses the remand of her case. (Id. at 31–32.) For these

reasons, the Magistrate Judge recommends that the court affirm the decision of the Commissioner.

(Id. at 32.)

          The parties were apprised of their opportunity to file written, specific objections to the

Report. (ECF No. 16.) On November 21, 2018, Plaintiff timely filed her Objection to the

Magistrate Judge’s Report. (ECF No. 18.) Within her Objection, Plaintiff begins by stating the

following:

          “We explained in our briefs that the ALJ failed to properly evaluate the opinion
          evidence that consistently supported a limitation to sedentary work and that the
          Appeals Council failed to consider new and material evidence that related to the
          relevant time period. . . . Respectfully, the Magistrate Judge is mistaken.”

                                                  3
(Id. at 1.) Next, Plaintiff provides numerous pieces of evidence that the Magistrate Judge should

have considered and stated that the ALJ “did not provide [] reasons for rejecting the [opinions of

her] treating physicians . . . .” (Id. at 3.) The Commissioner replied to Plaintiff’s Objection on

December 4, 2018, arguing that Plaintiff “did not . . . identify any errors” within the Magistrate

Judge’s Report, and Plaintiff raised issues that have already been addressed in the case. (ECF No.

19 at 1–2.) Because this matter has been fully briefed, it is now ripe for the court’s review. See

generally Sauls v. Wyeth Pharm., Inc., 846 F. Supp. 2d 499, 501 (D.S.C. 2012) (“The parties have

fully briefed the issues, and this matter is ripe for consideration.”).

                                     II. LEGAL STANDARD

        The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge only makes a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270–71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report to which specific objections are made. See 28 U.S.C. § 636(b)(1). See

also FED. R. CIV. P. 72(b)(3). Thus, the court may accept, reject, or modify, in whole or in part,

the Magistrate Judge’s recommendation or recommit the matter with instructions. 28 U.S.C. §

636(b)(1).

        The Act provides that “[t]he findings of the Commissioner of Social Security as to any fact,

if supported by substantial evidence, shall be conclusive . . . .” 42 U.S.C. § 405(g). While the court

is free to conduct a de novo review of the Report, the court’s review of the Commissioner’s final

decision is “limited to determining whether the findings are supported by substantial evidence and

whether the correct law was applied.” Walls v. Barnhart, 296 F.3d 287, 290 (4th Cir. 2002) (citing



                                                   4
Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990); Preston v. Heckler, 769 F.2d 988, 990 (4th

Cir. 1985)). “Substantial evidence has been defined innumerable times as more than a scintilla, but

less than a preponderance.” Thomas v. Celebrezze, 331 F.2d 541, 543 (4th Cir. 1964). When

assessing whether the ALJ possessed substantial evidence, the court may not “re-weigh conflicting

evidence, make credibility determinations, or substitute [its] judgment for that of the

[Commissioner].” Mastro v. Apfel, 270 F.3d 171, 176 (4th Cir. 2001) (quoting Craig v. Chater, 76

F.3d 585, 589 (4th Cir. 1996)). As such, the court is tasked with a “specific and narrow” review

under the Act. Blalock v. Richardson, 483 F.2d 773, 775 (4th Cir. 1972).

                                        III. DISCUSSION

       “The purpose of magistrate review is to conserve judicial resources.” Nichols v. Colvin,

100 F. Supp. 3d 487, 497 (E.D. Va. 2015). Generally, a party’s objection to a magistrate judge’s

report must be “specific and particularized” in order to facilitate review by a district court. United

States v. Midgette, 478 F.3d 616, 621 (4th Cir. 2007). “An ‘objection’ that does nothing more than

state a disagreement with a magistrate’s suggested resolution, or simply summarizes what has been

presented before, is not an ‘objection’ as that term is used in this context.” Aldrich v. Bock, 327 F.

Supp. 2d 743, 747 (E.D. Mich. 2004). Thus, a de novo review is wholly unnecessary for a district

court to undertake when a party seeks to rehash general arguments that were already addressed in

a magistrate judge’s report. See Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982); Jones v.

Hamidullah, No. 2:05–2736–PMD–RSC, 2005 WL 3298966, at *3 (D.S.C. Dec. 5, 2005).

       In the instant case, the court has reviewed Plaintiff’s Brief (ECF No. 12), Plaintiff’s

Objection (ECF No. 18), and the Report (ECF No. 16). After examining all of the pleadings, the

court concludes that Plaintiff’s Objection restates arguments that are adequately addressed by the

Report. (Compare ECF No. 18 at 1–8, with ECF No. 16 at 16–32.) Moreover, Plaintiff’s Objection



                                                  5
largely mirrors his Brief, almost verbatim, which was explicitly before the Magistrate Judge and

considered by the Report. (Compare ECF No. 18, with ECF No. 12.) As such, a de novo review is

unnecessary because Plaintiff has “failed to guide the [c]ourt towards specific issues needing

resolution . . . .” Nichols, 100 F. Supp. 3d at 498 (holding that a claimant failed to raise specific

objections when he repeated arguments raised in his initial brief). This court declines to hear

rehashed arguments from Plaintiff. Orpiano, 687 F.2d at 47. The court finds that the Report

adequately addresses Plaintiff’s Objection, is well-reasoned, and properly analyzes the rehashed

issues from Plaintiff. 1 See Fray v. Berryhill, No. 6:16-2916-TMC, 2018 WL 1224687, at *5

(D.S.C. Mar. 9, 2018) (adopting a magistrate’s report in which the court concurred “with both the

reasoning and the result”). Therefore, the Report is adopted herein, and all of Plaintiff’s objections

are overruled.

                                       IV. CONCLUSION

       After a thorough review of Plaintiff’s Objection (ECF No. 18) and the Magistrate Judge’s

Report (ECF No. 16), the court ACCEPTS the Magistrate Judge’s Report and Recommendation

(ECF No. 16) and AFFIRMS the decision of the Commissioner of Social Security Administration.

       IT IS SO ORDERED.




                                                      United States District Judge
March 29, 2019
Columbia, South Carolina

1
  To the extent that Plaintiff believes that the ALJ failed to provide reasons for rejecting the
testimony of her treating physicians, Plaintiff’s argument is without legal merit. (ECF No. 18 at
3.) The ALJ did not reject the testimony of her treating physicians, but rather accorded the
testimony of “little weight.” (ECF No. 10-2 at 33.) The ALJ’s decision is clearly in accordance
with precedent from the United States Court of Appeals for the Fourth Circuit. See Craig v. Chater,
76 F.3d 585, 590 (4th Cir. 1996) (“[I]f a physician’s opinion is not supported by clinical evidence
or if it is inconsistent with other substantial evidence, it should be accorded significantly less
weight.” (emphasis added)).
                                                  6
